DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	In the claims filed on 2/21/21, claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 in line 3 recites “contactorin” which should be amended to “contactor in”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 15-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ishibashi et al. US20160059730A1.
Regarding claim 1, Ishibashi discloses  power storage device, or apparatus, for controlling a power storage module (103), or a battery module (Ishibashi; FIG. 3).
Ishibashi discloses a charging controller (144) and a discharging controller (145), or switch circuit (Ishibashi; FIG. 3; ¶51). The switch circuit is coupled with a battery module (103) in series between a positive electrode terminal (110), or a first 5busbar, and a negative electrode terminal (111), or a second busbar (Ishibashi; FIG. 3; ¶48 A conductive loop is formed comprising the switch circuit, the battery module, the first busbar, and the second busbar (Ishibashi; FIG. 3 illustrates closing the loop with the external device (150).
Ishibashi discloses a main control unit (MCU) (120), or a first power controller, coupled with the switch circuit (144,145), the battery module (103), the first busbar (110), and the second busbar (111) (Ishibashi; FIG. 3; ¶51).
Ishibashi discloses a charging voltage detecting unit (148) to detect a voltage between the first busbar (110) and the second busbar (111), and 10monitor a voltage and a power of the battery module (Ishibashi; FIG. 6; ¶53, 91, 117). 
Ishibashi discloses entering a charging mode (FIG. 9 at S142) in a case of the voltage between the first busbar and the second busbar after determining the presence or absence of a charging voltage (FIG. 9 at S140). When there is a charging voltage the charging switch is controlled. In order to charge the battery, the voltage must necessarily be greater than the voltage of the battery module. The power of the battery module is smaller than a charge completion, or a first preset power (FIG. 9 at 144; ¶133-137). Under the charging mode, control the switch circuit (144, 145) to conduct in a first 15direction toward the battery module (103) to charge the battery module (103) (FIG. 9 at S142) via the conductive loop by using the voltage between the first busbar (110) and the second busbar (111) (Ishibashi; FIG. 3, 6 and 9; ¶133-137).
Ishibashi discloses enter a discharging mode to supply power to a load (Ishibashi; FIG. 8 at S130).  In a discharge mode, it necessarily follows that in order to supply power to the load,  the voltage between the first busbar (110) and the second busbar (111) are smaller than the voltage of the battery module (103). When the smallest voltage of the battery module is greater than a threshold, or second 20preset power, discharge is continued (Ishibashi; FIG. 8 at S131), thus, the switch circuit conducts in a second direction opposite to the first direction. In other words, discharges to a load rather than charging the battery, to cause the battery module (103) to supply power to the first busbar (110) and the second busbar (111) via the conductive loop (Ishibashi; FIG. 8; ¶100, ¶124-125).  
Regarding claim 2, Ishibashi discloses the switch circuit (144, 145) including a first branch (144a, 145b), wherein a control end of the first branch is coupled with the MCU (120) a first end (144a) of the first branch (144a, 145b) is coupled with the battery module (103). A second end (145b) of the first branch (144a, 145b) is coupled with the first busbar (110). The first branch (144a, 145b) is configured to conduct in the first direction charging the battery under a control of the MCU (120) (Ishibashi; FIGS. 3 and 6; ¶76-77),
Ishibashi discloses a second branch (144b, 145a), wherein a control end of the second branch is coupled with the MCU (120). A first end (144b) of the second branch (144b, 145a) is coupled with the battery module (103). A second end (145a) of the second branch (144b, 145a) is coupled with the second -35-busbar (111). The second branch (144b, 145a) is configured to conduct in the second direction such that the battery is discharging to a load under a control of the MCU (120) (Ishibashi; FIGS. 3 and 6; ¶90-91).
Ishibashi discloses that the MCU (120) controls (¶90) the first branch (144a, 145b) to be in a charging mode, or conduct in the case of the voltage between the first busbar and the second busbar 5being greater than the voltage of the battery module, and the power of the battery module being smaller than the first preset power (Ishibashi; FIG. 8 at S131; ¶125). The MCU (120) controls the second branch (144b, 145a) to discharge to the load, or the voltage between the first busbar and the second busbar being smaller than the voltage of the battery module, and the power of the battery module being greater than the second preset power (Ishibashi; FIG. 8 at S131; ¶120-125).
Regarding claim 3, Ishibashi discloses that the first branch (144a, 145b) comprises a first contactor (144a) and a first diode (145b)  A control end of the first contactor (144a) is coupled with the MCU (120). A first end of the first contactor (144a) is coupled with the battery module (103). A second end of the first contactor (144a) is coupled with a negative electrode of the first diode (145b), and a positive 15electrode of the first diode (145b) is coupled with the first busbar (110) (Ishibashi; FIGS. 3 and 6). 
Ishibashi discloses that the second branch (144b, 145a) comprises a second contactor (145a) and a second diode (144b). A control end of the second contactor (145a) is coupled with the MCU (120). A first end of the second contactor (145a) is coupled with the second end of the first contactor (144a), A second end of the second contactor (145a) is coupled with the first 20busbar (110),  A positive electrode of the second diode (144b) is coupled with the first end of the first contactor (144a), and a negative electrode of the second diode (144b) is coupled with the first end of the second contactor (145a) (Ishibashi; FIGS. 3 and 6), 
Ishibashi discloses that under the charging mode, turn on the first contactor (144a) and turn off the second contactor (145a); and under the 25discharging mode, turn on the second contactor (145a) and turn off the first contactor (144a) (Ishibashi; ¶76-77).
Regarding claim 4, Ishibashi discloses a current detecting resistor, or sensor, coupled with the MCU (120), and configured to detect a current in the conductive loop (Ishibashi; FIGS. 2 and 6; ¶51 and 65), 
Ishibashi discloses that under the charging 30mode, the MCU (120) performs control to prevent overcurrent. Over current occurs when the current detected is greater than a current threshold. Thus, to prevent overcurrent, the MCU (120) it follows that the MCU (120) turns on the second contactor (145a) in a case of the current detected by the current sensor being greater than a threshold current (Ishibashi; ¶52). 
Ishibashi discloses that under the discharging mode, the MCU (120) performs control over discharge. Thus, it follows that the first contactor (144a) is turned on in a case of the current detected by the current sensor being less than a current threshold. There is no indication in the claims or the specification how the second preset current is determined. Thus, under the broadest reasonable interpretation, the current may be set to zero. Thus, the current is greater -36-than a second preset current.
Regarding claim 5, Ishibashi discloses that 5under the charging mode, in a state of both the first contactor (144a)  and the second contactor (145b) being turned on, turn off the first contactor (144a) in response to a monitored power of the battery module being greater than a third preset power (Ishibashi; FIG. 8 at S131). Under the broadest reasonable interpretation, the third preset power may be equal to the first preset power which may be equal to the second. Under the discharging mode, in the state of both the first contactor (144a) and the second contactor (145a) being turned on, turn off the second contactor (145a) in response to a 10monitored power of the battery module being smaller than a fourth preset power (Ishibashi; FIG. 8 at S131). Under the broadest reasonable interpretation, the third preset power may be equal to the first preset power which may be equal to the second which may be equal to the fourth.
Regarding claim 15, Ishibashi discloses a switch (SW101), or a toggle circuit, coupled with the MCU (120), the battery module (103), and an external power supply (150) (Ishibashi; FIGS. 3 and 6; ¶115), The MCU (120) couples one of the battery module (103) and the external power supply (150) to the MCU (120) under a control of the MCU (120) (Ishibashi; FIG. 6; ¶115). 
Ishibashi discloses detecting a voltage of the external power supply (150) through a charging voltage detecting unit (148) (Ishibashi; FIG. 6; ¶114). The voltage detecting unit (148) compares a reference voltage, or a third preset voltage, with the detected voltage. Charge is performed according to the comparison results (Ishibashi; ¶114). When the switch (SW101) is turned off, supply of power to the external controller (151) is stopped, or the battery module is coupled to the first power controller. When the switch (SW101) is on, couple the battery module to the external power supply (Ishibashi; ¶115).
Regarding claim 20, Ishibashi discloses a method of controlling battery module performed by the apparatus for controlling battery module (103)  as rejected in claim 1 (Ishibashi; FIGS. 2 and 9).
Ishibashi discloses a detecting (S140) a voltage between the first busbar (110) and the second busbar (111), and 10monitor a voltage and a power of the battery module (Ishibashi; FIGS. 6 and 9; ¶53, 91, 117). 
Ishibashi discloses entering a charging mode (FIG. 9 at S142) in a case of the voltage between the first busbar and the second busbar after determining the presence or absence of a charging voltage (FIG. 9 at S140). When there is a charging voltage the charging switch is controlled. In order to charge the battery, the voltage must necessarily be greater than the voltage of the battery module. The power of the battery module is smaller than a charge completion, or a first preset power (FIG. 9 at 144; ¶133-137). Under the charging mode, control the switch circuit (144, 145) to conduct in a first 15direction toward the battery module (103) to charge the battery module (103) (FIG. 9 at S142) via the conductive loop by using the voltage between the first busbar (110) and the second busbar (111) (Ishibashi; FIG. 3, 6 and 9; ¶133-137).
Ishibashi discloses enter a discharging mode to supply power to a load (Ishibashi; FIG. 8 at S130).  In a discharge mode, it necessarily follows that in order to supply power to the load,  the voltage between the first busbar (110) and the second busbar (111) are smaller than the voltage of the battery module (103). When the smallest voltage of the battery module is greater than a threshold, or second 20preset power, discharge is continued (Ishibashi; FIG. 8 at S131), thus, the switch circuit conducts in a second direction opposite to the first direction. In other words, discharges to a load rather than charging the battery, to cause the battery module (103) to supply power to the first busbar (110) and the second busbar (111) via the conductive loop (Ishibashi; FIG. 8; ¶100, ¶124-125).
Regarding claim 16, Ishibashi discloses a power storage device (100) that supplies the output of the power storage unit (103), or a power supply device(Ishibashi; FIGS. 2-3; ¶44).
In addition to Ishibashi disclosing the apparatus for controlling battery module according to claim 1, Ishibashi discloses a power storage unit (103), or battery module (Ishibashi; FIGS. 2-3; ¶45).
Regarding claim 18, Ishibashi discloses a lithium battery (CE1) in a battery pack (103) (Ishibashi; FIG. 2).
Ishibashi discloses monitoring unit, or a second power controller, coupled with the MCU (120). The monitoring unit is configured to detect a power of the lithium battery from the Analog to digital converter (ADC) (122) and an output voltage of the lithium battery pack (103) (Ishibashi; FIG. 2; ¶62). The monitoring unit (123) supplies the detected power of the lithium battery (CE1) and the detected voltage of the lithium battery pack (103) to the MCU (120) (Ishibashi; FIG. 2; ¶70).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. US20160059730A1.
Regarding claim 6, Ishibashi  does not directly disclose that a rated power of the first diode is greater than or equal to a rated power of the battery module.
However, Ishibashi discloses that the diode (145b) is positioned in a forward direction relative to a charge current (Ishibashi; ¶76). Thus, when charging and switch (145a) is open, charging current bypasses switch (145a) through diode (145b). It is well-known in the art that in the reverse, power is prevented from traveling through the diode as long as diode is rated greater than or equal to the rated power of the battery module.

Claim 7-9 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. US20160059730A1 in view of Eisele et al. US20130234508A1 as evidenced by Kleine et al. US20160204632A1.
Regarding claim 7, Ishibashi discloses the MCU (120) monitors the amount of current flowing in the power storage device (100) and monitoring the voltage and the temperature of each cell and processing to adjust the balance between the cells (Ishibashi; ¶91).
Ishibashi does not explicitly disclose an adjusting circuit comprising a resistor, wherein a first end of the resistor is coupled with the first end of the first contactor, and a second end of the resistor is coupled with the second end of the second contactor; wherein, the first power controller is further configured to: in a case of the current detected by the current sensor being greater than a third preset current or 20in a case of a first difference between the voltage between the first busbar and the second busbar and the voltage of the battery module being greater than a first preset difference, turn off the first contactor and the second contactor.
Eisele teaches a pre-charging circuit (15, 17), or an adjusting circuit, including a precharging resistor (17) (Eisele; FIGS. 1-2; ¶35). A first end of the resistor (17) is coupled with the first end of a switching circuit (16) and a second end of the resistor (16) is coupled with the second end of the switching circuit (16) (Eisele; FIGS. 1 and 2). 
It would be obvious to one of ordinary skill in the art to provide a circuit breaker of Eisele around the switch circuit of Ishibashi in order to limit the high charging current to prevent defects (Eisele; ¶34).
Eisele is silent as to the first power controller being further configured to: 20in a case of a first difference between the voltage between the first busbar and the second busbar and the voltage of the battery module being greater than a first preset difference, turn off the first contactor and the second contactor.
However, it is a well-known practice in the art to prevent charging when the voltage drop exceeds a certain amount. This is evidenced by Kleine. Kleine teaches that when a sensed voltage drop is greater than a reference voltage, the switch is changed to protect the battery charger from turn off the switches (Kleine; ¶35).
Thus, it would be obvious to a person of ordinary skill in the art to switch off the switches in order to protect the circuitry from an overcurrent state and prevent damage.
Regarding claim 8, Ishibashi is silent as to the adjusting circuit further comprises a third contactor coupled with the resistor in series, the first end of the resistor is coupled with the first end of the first contactor via the third contactor, or the second end of the resistor is coupled with the second end of the second contactor via the third contactor, and a control end of the third contactor is coupled with the first power controller; and the first power controller is further configured to: in the case of the current detected by the current sensor being greater than the third preset current or in the case of the first difference between the voltage between the first busbar and the second busbar and the voltage of the battery module being greater than a first preset difference, turn off the first contactor and the second contactor and turn on the third contactor.
Eisele discloses that the adjusting circuit further comprises a precharging contactor (15), or a third contactor, coupled with the resistor (17) in series. A first end of the resistor (17) is coupled with the first end of the switching circuit (16) via the precharging contactor (15), (Eisele; FIGS. 1-2). A battery management system (18), or a power controller, is connected to a control end, or a second end of the third contactor (16) (Eisele; FIG. 1; ¶36).
Eisele discloses that the battery management system (18) controls the switches such that the first pre-charging contactor (15) can be closed such that the main contactor (16), or switch circuit, is bypassed. 
It would be obvious to one of ordinary skill in the art to provide a circuit breaker of Eisele around the switch circuit of Ishibashi in order to limit the high charging current to prevent defects (Eisele; ¶34).
Eisele does not explicitly disclose the condition of switching being that the current detected by the current sensor is greater than the third preset current or in the case of the first difference between the voltage between the first busbar and the second busbar and the voltage of the battery module being greater than a first preset difference, turn off the first contactor and the second contactor and turn on the third contactor.
However, it is a well-known practice in the art to prevent charging when the voltage drop exceeds a certain amount. This is evidenced by Kleine. Kleine teaches that when a sensed voltage drop is greater than a reference voltage, the switch is changed to protect the battery charger from turn off the switches (Kleine; ¶35).
Thus, it would be obvious to a person of ordinary skill in the art to switch off the switches in order to protect the circuitry from an overcurrent state and prevent damage.
Regarding claim 9, Ishibashi discloses that the MCU (120) is configured to turn on the first contactor and the second contactor in response to receiving an active state (Ishibashi;¶90). The MCU (120) turns off the first contactor and the second contactor (144a, 145a) in response to not supplying power to the load (Ishibashi; ¶84). 
Ishibashi is silent as to receiving a charging instruction.
Eisele teaches that the addition of a battery system at a common load output (11) takes place after precharging through contactor (15) and resistor (17). Thus, the charging takes place when precharging contactor (15) is closed (Eisele; ¶36).
It would be obvious to one of ordinary skill in the art to provide a circuit breaker of Eisele around the switch circuit of Ishibashi in order to limit the high charging current to prevent defects (Eisele; ¶34).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. US20160059730A1 in view of Jung US20140078632A1.
Regarding claim 17, Ishibashi discloses that the power storage unit (103) comprises a plurality of battery modules, where each of the cells (CE1-CE3) is considered a module such that there are a plurality of modules. The plurality of battery cells (CE1-CE3) are coupled in series and are divided into a first group of battery modules (CE1) and a second group (CE2) of battery modules (Ishibashi; FIGS. 2-3; ¶45).
Jung discloses a first and a second battery cell (31-1, 31-2) with a fuse (F2) coupled between the each battery (Jung; FIG. 4). When a battery cell is overheated, the fuse (F1) is cut to protect the first battery cell (31-1) (Jung; FIG. 4; ¶72). 
It would be obvious to a person of ordinary skill in the art to provide a temperature dependent fuse between battery modules in order to protect the batteries from excessive heat that could damage the battery (Jung; ¶72).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. US20160059730A1 in view of Sato JP2014079076A.
Regarding claim 19, Ishibashi discloses a power supply system (Ishibashi; FIG. 2).
Ishibashi discloses a power supply device (103) according to claim 16 
Ishibashi does not explicitly disclose a plurality of power supply devices and a third power controller, coupled with the first power controller of each of the plurality of power supply devices, and configured to: receive a voltage or power of the battery module in each power supply device supplied by the first power controller of said each power supply device, select at least one of the plurality of power supply devices as a charged device and at least another one of the plurality of power supply devices as a charging device based on the voltage or power of the battery module, transmit a charging instruction to the charged device, and transmit a discharging instruction to the charging device.
Sato discloses a plurality of power storage devices (200A/B) each having a management unit (220A/B), or a first power controller. A control unit (10), or a third power controller, is coupled with the management unit (220A/B) of each of the plurality of power supply devices (200A/B). The control unit (10) acquires information from the battery such as battery level-voltage curve data and the current remaining battery level of the battery module (210A/B) in each power supply device (200A/B) supplied by the first power controller (220A/B) of each power supply device(200A/B) (Sato; FIG. 1; ¶31-32). The control unit (10) selects at least one of the plurality of power supply devices (210A/B) as a charged (S3) or charging device (S19) based on the state of charge (SOC) of the battery module. The control device (10) transmits a charging instruction to the charged device (S4) and transmit a discharging (S20) instruction to the charging device (Sato; FIGS. 1 and 7; ¶88-89).
It would be obvious to one of ordinary skill in the art to provide the plurality of storage devices of Sato to the power supply system of Ishibashi in order to provide a power solution to effectively use power in a plurality of connected storage devices (Sato; Abstract).

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record discloses a circuit breaker, wherein the circuit breaker is coupled to the conductive loop and coupled to the first power controller, detecting a voltage between the first end of the first contactor and the second end of the first contactor, detecting a voltage between the first end of the second contractor and the second end of the second contactor. However, the prior art does not disclose “after turning off the first contactor . . . in a case of the voltage between the first end of the first contactor and the second end of the first contactor being smaller than a first preset voltage, switch the circuit breaker from a conductive state to a cutoff state” and “after turning off the second contactor . . . in a case of the voltage between the first end of the second contactor and the second end of the second contactor being smaller than a second preset voltage, switch the circuit breaker from the conductive state to the cutoff state” as recited in claims 10-12.
The subject matter of claims 13-14 are allowable by virtue of their dependence upon allowable claims.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lim et al. US20080048608A1 discloses charging/discharging at least two power sources by a circuit.
Askan US20190206638A1 discloses a circuit breaker, however, the switch and the resistor are arranged in parallel rather than series.
Sohn US20110181379A1 discloses a general circuit breaker which shows that the circuit breaker is tripped when a voltage is less than a predetermined reference voltage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        





/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859